DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 107 is objected to because of the following informalities:  the limitation “the first and second supply containers” contains an antecedent basis issue that may render the claim indefinite.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 108, 109, 113, 116, 119, 120, 121 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 108 and 109, the meaning of the terms “partial” and “complete” is not clear. For example it is not clear if a “complete” transfer of component refers to the completion of a transfer step, or refers to an entire amount of component being transferred such that the supply container is emptied.
Regarding claims 113 and 116, the limitation “the patient’s access point” lacks antecedent basis in the claim. 
Regarding claim 119, the limitation “the supply and connecting tubes” and “the drain” lacks antecedent basis in the claim.
Regarding claim 120, the limitation “the drain” lacks antecedent basis in the claim.
Regarding claim 121, the limitation “the dialysate dwell” lacks antecedent basis in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 107-112, 114, 117, 119, 120 and 122 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Baxter International Inc. (WO 97/07837, hereinafter “Baxter”).
Regarding claim 107, Baxter discloses a peritoneal dialysis method comprising: 
connecting at least two supply containers (such as fluid chambers 202 in Fig. 6) to a connector (i.e. a line which connects the chambers holding fluids 1A and 1B to an intermediate chamber holding fluid 2 (A+B); see Fig. 6), each of a first and second supply containers of the at least two supply containers full of at least one component of a final dialysate for filling a patient (i.e., the components in the supply containers are intended to be mixed for use in automated peritoneal dialysis (PD); see pg. 3, lines 15-25);
transferring the at least one component of a second supply container (such as chamber 202 holding fluid 1A or fluid 1B; see Fig. 6) to a first supply container (i.e., the intermediate chamber holding fluid 2 (A+B); see Fig. 6) to form the final dialysate; 
connecting the connector to a patient's transfer set (see Fig. 6 illustrating a patient line connected to a Venturi tee 212); 
draining the used dialysate of a previous dwell from the patient through the connector into a drain container (see steps 170 and 180 in Fig. 3; further, these steps can occur before a last cycle is determined (step 190) and if it is determined that the 
filling the patient from the first supply container (see step 160 in Fig. 3).
Regarding claims 108 and 109, Baxter discloses that the transfer of the at least one component of the second supply container to the first supply container is partial or complete (i.e., the transfer step is completed and then the volume pumped from chamber A or B into the intermediate chamber is measured; see Fig. 3, steps 140/140’).
Regarding claim 110, Baxter discloses that connecting the at least two supply containers to the connector comprises connecting the at least two supply containers to a connecting tube connected to the connector (i.e., Fig. 6 illustrates various tubing lines that are used to connect the supply contains together in order to transfer the fluid between the supply containers, and these lines are then connected to the connector in order to transfer the mixed PD solution to the patient).
Regarding claim 111, Baxter discloses that connecting the connector to the patient's transfer set includes configuring the connector to be connected fluidly to the patients' transfer set (i.e., the connector is connected fluidly to the transfer set as illustrated in Fig. 6 in order to transfer the mixed PD solution to the patient).
Regarding claim 112, Baxter discloses that draining the used dialysate from a previous dwell from the patient through the connector comprises preventing flow from the at least two supply containers to the connector, preventing flow from the first supply container to the second supply container, and urging flow from the patient to the drain container (i.e., the drain step 280 occurs which is followed by a determination of whether the cycle must repeat; if so, (illustrated by “Y” following step 190) then the cycle 
Regarding claim 114, Baxter discloses that filling the patient from the first supply container comprises preventing flow from the connector to the second supply container and preventing flow from the first supply container to the second supply container (it is understood that flow between the first and second supply containers would not occur during the filling step 160, since the system must determine whether more cycles are necessary (in step 190) before initiating another filling of fluid from the chambers A and B into the intermediate storage container), and 
urging flow from the first supply container through the connector to the patient (step 160).
Regarding claim 117, Baxter discloses that transferring the at least one component of the second supply container to the first supply container comprises preventing flow from the second supply container to the connector (i.e. when fluid is transferred from chamber 202 holding fluid 1A or fluid 1B to the intermediate chamber, it will not be pumped to the patient (step 160) until the total volume of fluid in the intermediate chamber is sufficient to achieve proper dwell volume and mixing ratio (step 150/150’); and 
urging flow from the second supply container to the first supply container (step 140/140’).

Regarding claim 120, Baxter discloses allowing for a dialysate dwell by preventing flow from the at least two supply containers to the connector and flow from the connector to the drain (i.e., during the drain step 180, it is understood that flow is prevented from the supply containers to the connector until a signal is provided to restart the cycle in step 110).
Regarding claim 122, Baxter discloses filling a patient with a dialysate comprises filling the first supply container (i.e. the intermediate container containing fluid 2 (A+B) containing at least one component of the dialysate with at least another component of the dialysate from the second supply container (i.e. the container holding fluid 1A or 1B) to form the final dialysate (step 150/150’);
and filling the patient with the final dialysate from the first supply container (step 160).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 113 and 121 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baxter International Inc. (WO 97/07837, hereinafter “Baxter”) in view of Hopping et al (U.S. Pub. 2005/0209563 A1, hereinafter “Hopping”).
Regarding claim 113, Baxter does not appear to disclose that urging flow from the patient to the drain container comprises lowering the drain container below the patients' access point.
Hopping discloses a PD system in which it may be desirable to provide a patient’s access point above a drain container (i.e., the drain container is lowered below 
A skilled artisan would have found it obvious at the time of the invention to modify the method of Baxter in order to urge flow from the patient to the drain container by lowering the drain container below the patients' access point, according to the teaching in Hopping that doing so would use the pressure due to head height to assist the pump to drain the patient more effectively (see Hopping at para [0191]).
Regarding claim 121, Baxter does not appear to disclose disconnecting the patients' transfer-set from the connector during the dialysate dwell.
Hopping discloses that in traditional PD systems it is known to those of ordinary skill in the art that a patient transfer set, such as a catheter, may be disconnected from a source of dialysate fluid during the dialysate dwell period in order to allow the dialysate to dwell within the peritoneal cavity (see para [0007]). This disconnection would be understood to mean disconnecting the patient’s transfer set from a connector that connects to the source of dialysate fluid in the PD pump system.
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the method of Baxter to include disconnecting the patients' transfer-set from the connector during the dialysate dwell, as taught in Hopping, based on the knowledge that doing so was conventional and well-known at the time of the invention. A skilled artisan would have recognized that disconnecting the transfer set from the connector would have prevented the possibility of undesired PD fluid being accidentally transferred to the patient during the dwell period.

Claim 115 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baxter International Inc. (WO 97/07837) in view of Hall et al (U.S. Pub. 2010/0204765 A1). 
Regarding claim 115, it is noted that Baxter does not appear to disclose that the drain container is the second supply container.
Hall discloses a multi-container system apparatus for filling a cavity of a patient with fluid, and teaches that a supply container is configured as a drain container to receive used fluid once a portion of the component contained in the container has been transferred therefrom (see para [0131]; a patient cavity is infused with solution from a reservoir and then fluid can be removed from the patient back into the reservoir).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Baxter so that the drain container is the second supply container, according to the teaching in Hall, in order to eliminate the need for a separate waste reservoir (as taught in Hall at para [0131]).

Claims 116 and 118 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baxter International Inc. (WO 97/07837) in view of Richalley et al (U.S. Pat. 5,004,548, hereinafter “Richalley”).
Regarding claims 116 and 118, it is noted that Baxter does not appear to disclose urging flow from the first supply container through the connector to the patient comprises raising the first supply container above a patients' access point (as per claim 116), and urging flow from the second supply container to the first supply container comprises lowering the first supply container below the second supply container (as per claim 118).
Richalley discloses a method of use of a peritoneal dialysis system and discloses that it may be desirable to transfer solution from one compartment to another, by disposing the compartment to which fluid is to be transferred below the compartment from which fluid is to be transferred. Richalley discloses that this step allows movement of the solution by gravity (see Richalley at col. 3, line 62 to col. 4, line 1).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Baxter in order to carry out the step of urging flow from the respective first and second supply container to the respective second or first supply container by respectively raising or lowering the first supply container, in order to use the effect of gravity to assist in fluid transfer (see Richalley at col. 3, line 67 to col. 4, line 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/25/2021